Citation Nr: 0530850	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
knee post-traumatic chondromalacia and retropatellar pain 
syndrome, from June 1, 2001, to September 21, 2004.

2.  Entitlement to a disability rating greater than 20 
percent for left knee post-traumatic chondromalacia and 
retropatellar pain syndrome from September 22, 2004, forward.

3.  Entitlement to a compensable disability rating for right 
hip meralgia paresthetica, ischial bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2001, the RO granted entitlement to 
service connection for the above disabilities and assigned 
noncompensable disability ratings.

This matter was previously before the Board in September 
2003, wherein, in pertinent part, it was remanded for 
additional development.  It is now returned to the Board for 
appellate review.

During the pendency of this appeal, by rating action dated in 
November 2004, the RO determined that the veteran's service-
connected left knee post-traumatic chondromalacia and 
retropatellar pain syndrome warranted an increased disability 
rating of 20 percent, effective as of September 22, 2004.


FINDINGS OF FACT

1.  Prior to September 22, 2004, the veteran's service-
connected left knee disability was manifested by mild 
symptomatic chondromalacia.

2.  The veteran's service-connected left knee disability is 
currently manifested by mild to moderate symptomatic 
chondromalacia.




3.  The veteran's service-connected right hip disability is 
manifested by mild right hip ischial bursitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, and not higher, for service-connected for left knee 
post-traumatic chondromalacia and retropatellar pain syndrome 
have been met, from June 1, 2001, to September 21, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38  C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).

2.  The criteria for a disability rating in excess of 20 
percent for left knee post-traumatic chondromalacia and 
retropatellar pain syndrome from September 22, 2004, forward 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38  C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).

3.  The criteria for an initial compensable disability rating 
for right hip meralgia paresthetica, ischial bursitis, have 
not been met.  38  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic  Code 5019 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  




Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in February 2003 and March 2004, as 
well as by the discussions in the July 2001 rating decision, 
June 2002 Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC) dated in December 2002 and 
November 2004.  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the February 2003 and March 2004 notice letters was 
subsequently considered by the RO in the supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the appellant received pre-adjudicatory notice.  He has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  Moreover, in 
a letter dated in December 2004, the veteran indicated that 
there was no additional evidence to be obtained with regard 
to these issues.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent appropriate VA examinations in 
November 2000, September 2002, and September 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.





Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2005), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2005).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 


Left knee post-traumatic chondromalacia and retropatellar 
pain syndrome

The veteran filed his claim for entitlement to service 
connection for a left knee disability in December 2000.  A VA 
examination report dated in November 2000 showed that the 
veteran reported being run over by a truck in the motor pool 
during his period of active service, resulting in damage to 
the left knee.  The left knee was described as worse than the 
right, manifested mainly by stiffness.  He reported problems 
perhaps once a week with standing, running, going down stairs 
and kneeling.  The maximum pain level was said to be four to 
five out of 10.  It was better with rest and the intermittent 
use of knee brace.  Posture and gait were said to be within 
normal limits.  Physical examination revealed flexion of 140 
degrees.  Extension was zero degrees.  Ligament stability was 
normal.  There was crepitate 1+.  Radiographic studies 
revealed that antero-posterior and lateral views of the knees 
were within normal limits. The diagnosis was bilateral knee 
pain, secondary to retropatellar pain syndrome, and 
chondromalacia of the patellae secondary to trauma and over 
use.

By rating action dated in July 2001, the RO awarded 
entitlement to service connection for left knee post-
traumatic chondromalacia and retropatellar pain syndrome and 
assigned a noncompensable disability rating under Diagnostic 
Code 5299-5260, effective as of June 1, 2001.  The veteran 
disagreed with the assigned disability rating.

A VA examination report dated in September 2002 shows that 
the veteran reported that he began having difficulty with his 
left knee in service.  He indicated that since then his left 
knee has been getting progressively worse.  He described 
current pain on his left knee that was daily, with the flare-
ups of the pain depending on the activities undertaken.  When 
he has pain, it was said to usually be severe in intensity, 
and usually lasting for two to three hours, relieved with 
elevation of the leg and rest.  He described increased 
stiffness, but denied having any swelling or redness of the 
knee, with occasional warm sensation.  He added that the knee 
was weak and unstable, but there were no give outs or lock 
ups.  He did have increased fatigue and lack of endurance.  
He described treatment with over-the-counter medication, as 
needed for pain.  Activities and conditions that would make 
his left knee pain worse included squatting or climbing 
ladders.  He denied using any knee braces or having any 
surgeries of his knee.  He noted that his disability affected 
his daily activities and his job basically during the flare-
ups.  He was employed as a maintenance supervisor.  Physical 
examination revealed no muscle atrophy or wasting.  He had 
well developed muscles on his extremities. The left knee 
showed no swelling or effusion.  There was no pain to deep 
palpation on lateral motion of the left knee patella.  
Flexion was to 140 degrees with no pain or discomfort felt.  
There was only mild crepitus noticed with this flexion.  The 
lateral collateral ligament examination was within normal 
limits, even so the veteran reported pain with this exam.  
The drawer sign was positive with mild anterior displacement 
of the knee.  The test for checking for meniscal tear was 
negative.  There was some tenderness to deep palpation on the 
anterior external aspect of the left knee.  The bilateral 
lower extremity strength is 5+/5.  There was no gait 
abnormality, and the veteran could walk on his heels and toes 
without any difficulty.  Radiological studies were within 
normal limits.  The diagnosis was mild symptomatic left knee 
chondromalacia.

A VA examination report dated in September 2004 shows that 
the veteran reported pain to the left knee that was daily, 
but only associated with flare-ups.  These flare-ups of pain 
would depend on the activities undertaken.  Pain was usually 
severe in intensity and usually lasted for two to three 
hours.  It was relieved with rest and elevation of the legs.  
He had increased stiffness but denied any swelling to the 
knee or redness, just an occasional warm sensation.  Lately 
he noticed some crepitance to the knee, and some pain 
associated with grinding that basically was crepitance.  He 
did have increased fatigue and lack of endurance.  His 
treatment was limited to over-the-counter analgesic 
medication.  He denied using any knee brace or any surgery to 
his knee.  He reported that since over the preceding two 
years, he had been losing about two to three days of work 
because of his left knee.  

The veteran presented at the examination walking with no 
signs of pain or limping with ambulation.  He was an 
overweight individual.  Physical examination revealed that 
there was no muscle atrophy, no muscle wasting, no cyanosis, 
clubbing, swelling or effusion to any aspect of his lower 
extremities.  Lower extremity strength was 5/5.  There is no 
swelling or redness to the left knee. There was some mild 
pain to deep palpation on lateral motion of the knee patella.  
Left knee flexion was 140 degrees with no pain or discomfort 
felt.  Left knee extension was to zero degrees with no pain 
or discomfort felt.  Left knee, lateral collateral ligament 
examination was within normal limits.  The drawer sign was 
positive both anterior with mild to moderate anterior 
displacement of the knee and mild posterior displacement of 
the left knee.  McMurray's sign for meniscal tear was 
negative.  There was no pain to deep palpation to any aspect 
of the left knee.

During repetitive flexion of the left knee, there was no sign 
of fatigability or changes in the flexion of his left knee.  
The examiner estimated that during acute flare-ups, there 
were no changes in the flexion of the left knee.  The veteran 
was not considered to have any functional impairment due to 
the left knee disability, based on the fact that the X-rays 
were normal and magnetic resonance imaging (MRI) studies were 
basically normal.  He just had mild to moderate signs of 
chondromalacia of the left knee.  There was no evidence of 
ankylosis of the joint, no evidence of locking of the joint, 
no evidence of effusion of the joint and no evidence of 
recurrent subluxation or lateral instability of the knee.  
All his range of motions of the left knee were within normal 
limits.  There was no pain to flexion of the knee and no weak 
movements.  There was no evidence of excess fatigability or 
incoordination with repetitive motion of the left knee.  The 
diagnosis was symptomatic mild to moderate chondromalacia of 
the left knee, and retropatellar pain syndrome of the left 
knee, not found.

In November 2004, the RO awarded a 20 percent rating for the 
veteran's left knee post traumatic chondromalacia under 
Diagnostic Code 5257, effective from September 22, 2004.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted when 
the impairment of the knee is severe.  A 20 percent rating is 
warranted when the impairment is moderate.  A 10 percent 
evaluation is warranted when the impairment is slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Prior to September 2004, the veteran's service-connected left 
knee disability was manifested by mild symptomatic left knee 
chondromalacia.  VA examination in September 2002 revealed 
that the lateral collateral ligament was within normal 
limits; however, the drawer sign was positive with mild 
anterior displacement of the knee.  Accordingly, the Board 
finds that a 10 percent rating under Diagnostic Code 5257 is 
warranted, effective from June 1, 2001, to September 21, 
2004.  The evidence of record supports no more than a 10 
percent disability rating for slight subluxation of the left 
knee during this time period.  With regard to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 relating to pain on use, the 
Court has held that such criteria do not apply to knee 
disabilities that are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

From September 22, 2004, forward, the evidence of record 
supports no more than the currently assigned 20 percent 
disability rating for moderate subluxation of the left knee 
under Diagnostic Code 5257.  For example, on VA examination 
in September 2004, the lateral collateral ligaments were 
within normal limits.  Drawer sign was positive with mild to 
moderate anterior displacement of the knee and mild posterior 
displacement.  There were no findings of severe subluxation 
or lateral instability.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no current evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

Moreover, the ranges of motion in degrees, as tested on 
medical examinations, do not reflect a degree of impairment 
under the rating schedule that would warrant an increased 
disability rating for the veteran's left knee if rated under 
the limitation of motion codes, at any time since June 1, 
2001.  The veteran consistently had full range of motion of 
the left knee, with 0 degrees of extension and 140 degrees of 
flexion.  These range of motion findings do not meet the 
criteria for the assignment of even a 0 percent rating under 
Diagnostic Codes 5260 and 5261, which would require flexion 
limited to 60 degrees or extension limited to 5 degrees.  

In so concluding, the Board has considered limitations 
imposed by pain.  The veteran has provided evidence of 
increased symptomatology during periods of exacerbation, 
described as pain and weakness.  However, these episodes 
apparently resolve within a few hours with rest and the use 
of over-the-counter medication.  More importantly, on VA 
examinations in September 2002 and September 2004, the 
veteran had full range of motion of the left knee with no 
pain or discomfort.  In September 2004, the VA examiner 
stated that during repetitive flexion of the left knee, there 
was no sign of fatigability or changes in the flexion.  The 
examiner also estimated that during acute flare-ups, there 
were no changes in the flexion of the left knee.  The veteran 
was not considered to have any functional impairment due to 
the left knee disability, based on the fact that the X-rays 
were normal and MRI studies were basically normal.  There 
examiner stated that there was no pain to flexion of the 
knee,  no weak movements, and no evidence of excess 
fatigability or incoordination with repetitive motion of the 
left knee.  Retropatellar pain syndrome of the left knee was 
not found.  Thus, the Board finds that application of 38 
C.F.R. §§ 4.40 and4.45 in assigning a higher rating would not 
be appropriate, at any time since June 1, 2001.  

The VA Office of General Counsel (OGC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).  On September 17, 2004, the VA OGC also 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  

There have been no x-ray findings of arthritis of the left 
knee.  X-rays and MRI of the left knee were normal.  As 
discussed above, knee flexion and extension have been full, 
even when considering the veteran's complaints of pain.  
There has been no limitation of motion of the veteran's left 
knee, and he does not meet the criteria for a zero-percent 
rating under Diagnostic Code 5260 or 5261.  Accordingly, a 
separate rating for limitation of motion is not warranted at 
any time since June 1, 2001.  

Here, the veteran's left knee was initially rated under 
Diagnostic Code 5299-5260 in July 2001.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993); see also Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  On close review of the current medical evidence, 
the Board finds that an evaluation under Diagnostic Code 5257 
is be more appropriate.  

In sum, the evidence supports the assignment of a 10 percent 
rating, and not higher, under Diagnostic Code 5257 from June 
1, 2001, to September 21, 2004.  The preponderance of the 
evidence is against the veteran's claim for a higher 
disability rating for his left knee disability from September 
22, 2004, forward.  While the veteran is competent to report 
his symptoms, the medical findings and applicable laws and 
regulations do not support a higher evaluation.  The Board 
finds that the medical reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25  
(1991).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as the evidence for and against the claim is clearly not in 
equipoise.


Right hip meralgia paresthetica, ischial bursitis

The veteran's service-connected right hip meralgia 
paresthetica, ischial bursitis is currently rated as 
noncompensable pursuant to under Diagnostic Code 5019.  

The VA examination conducted in November 2000 shows that the 
veteran reported right hip pain which began in 1994, which 
was exacerbated with running or sitting more than half an 
hour.  He reported numbness to the right leg.  Posture and 
gait were within normal limits.  Physical examination of the 
hips revealed flexion of 125 degrees; extension of zero 
degrees; adduction of 45 degrees; abduction of 30 degrees; 
internal rotation of 90 degrees; and external rotation of 90 
degrees  There was tenderness over the right anterior 
superior iliac crest on the right.  There was no crepitate to 
the hips.

The September 2002 VA examination report shows that the 
veteran reported experiencing symptoms at least every seven 
to ten days, which would begin with prolonged sitting, and 
standing up, resulting in numbness to the right leg and 
radiating down to the foot, associated with limping.  There 
was no pain related to this condition.  The numbness was said 
to usually last for 30 minutes to one hour and was usually 
relieved spontaneously.  The numbness was from the hip down 
to the right foot.  Treatment is limited to some motion of 
the right leg and, sometimes, over-the-counter medication.  
Activities and conditions that make his right hip pain worse 
are included running or prolonged sitting.  Physical 
examination of the right hip revealed only mild tenderness to 
deep palpation in the right hip area.  The right hip flexion 
was to 125 degrees with no pain or discomfort felt.  The 
right hip abduction was to 40 degrees with no pain or 
discomfort felt.  On the right thigh area there was no gross 
sensory deficit noticed in any aspect.  There was no pain to 
deep palpation in any aspect of the right thigh with no 
apparent signs of meralgia paraesthetica.  Radiological 
studies were within normal limits.  The diagnosis was mild 
right hip bursitis; and right thigh meralgia paraesthetica, 
not found.

The September 2004 VA examination report reveals that the 
veteran reported that the symptoms related to his right hip 
occur at least every seven to ten days, which basically 
result from prolonged sitting and standing up from the 
sitting position.  He described some numbness to his right 
leg going down to the foot that is associated with some 
limping.  There was no pain related to this condition.  When 
he had this numbness it would usually last for about thirty 
minutes to sixty minutes and was usually relieved 
spontaneously.  Treatment is limited to some stretching 
motion of the right leg and some over-the-counter medication.  
Activities and conditions that would make this pain worse 
included running or prolonged sitting.  The condition was 
said to affect his daily activities as it would slow him 
down, but he was able to do his duties at home.  His job as a 
maintenance supervisor was affected as it would slow him 
down, but he was able to do his duties at this job.  He was 
not losing any time from work because of his right hip 
condition, so there were no periods of incapacitation related 
to the right hip.

Physical examination revealed only mild tenderness to deep 
palpation to the external aspect of the hip.  There was no 
pain to lateral motion or external motion of the right hip.  
Right hip flexion was to 125 degrees with no pain or 
discomfort felt. Right hip extension was to zero degrees with 
no pain or discomfort.  Right hip abduction was to 45 degrees 
with no pain or discomfort felt.  There was no obvious pain 
with motion of the right hip.  There was no apparent weakness 
of movement of the right hip or the right leg with movement.  
The examiner estimated that with repetitive motion of the 
right hip, there was no functional impairment or any pain on 
use of the right hip, it was mainly numb.  He was not 
considered to have any weakness, excess fatigability, 
incoordination, or functional limitation due to the right 
hip, even during flare-ups.  The examiner based his estimate 
on the fact that X-rays and the MRI of the right hip were 
within normal limits.  The hips had a normal and symmetric 
appearance.  There was no lytic or destructive bone lesion. 
There were no arthritic changes or signs of avascular 
necrosis.  There was no sign of trauma.  There was no soft 
tissue mass in the pelvis or around either hip, but there 
were signs of bursitis.  The diagnosis was mild right hip 
ischial bursitis, and meralgia paresthetica, not found, 
because the veteran did not have the signs and symptoms of 
this condition.

The veteran's service-connected right hip meralgia 
paresthetica, ischial bursitis is currently rated as 
noncompensable pursuant to the provisions of Diagnostic Code 
5019 which provides the rating criteria for bursitis.  The 
note following Diagnostic Code 5019 provides that bursitis is 
evaluated as limitation of motion of the affected  parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a,  Diagnostic Code 
5019 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint is non-compensable under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 
10 percent for each major joint or group of minor joints  
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Notes 
following Diagnostic Code 5003 provide that ratings based on 
X-ray findings will not be assigned to bursitis.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003 (2005).

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71,  
Plate II (2005).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2005) provide criteria for rating hip and thigh 
disabilities.  Diagnostic Code 5250 requires ankylosis of the 
hip.  Ankylosis is immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Colayong 
v. West, 12 Vet App 524 (1999).  Because the veteran has had 
significant hip motion on all examinations, he cannot be said 
to have ankylosis.

Diagnostic Code 5251, provides a maximum rating of 10 percent 
when extension is limited to five degrees.  As the veteran 
was found to have extension of zero degrees on all 
examination reports, a compensable disability rating pursuant 
to this code provision is not warranted.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees, a 30 percent rating 
where flexion is limited to 20 degrees, and a 40 percent  
rating where flexion is limited to 10 degrees.  The veteran 
consistently demonstrated 125 degrees of hip flexion.  As 
such, a compensable disability rating is not warranted as the 
veteran's disability does not meet the criteria required for 
a compensable disability rating under this code provision.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of adduction such that the legs cannot be  
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.  The veteran has been reported to have 
abduction ranging from 30 to 45 degrees, internal and 
external rotation to 90 degrees, and adduction to 45 degrees.  
Accordingly, a compensable rating is not warranted under this 
code.

The Board has also considered limitations imposed by pain.  
However, the veteran has stated that he has numbness rather 
than pain.  On VA examinations in September 2002 and 
September 2004, he had range of motion of the hip with no 
pain or discomfort.  In September 2004, the VA examiner 
stated that there was no obvious pain with motion of the 
right hip, and no apparent weakness, excess fatigability or 
incoordination.  He stated that there was no functional 
impairment or any pain on use of the right hip, even during 
flare ups.  Thus, the Board finds that application of 38 
C.F.R. §§ 4.40 and 4.45 in assigning a higher rating would 
not be appropriate.  See DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995).

A compensable disability rating under Diagnostic Codes 5254 
and 5255 require flail joint, fracture, or malunion.  X- rays 
have not been interpreted as showing these impairments, and 
there is no other evidence of flail joint, fracture or  
malunion.

Because there is not involvement of two major joint groups or 
two or more minor joint groups, a compensable disability 
rating is not warranted under Diagnostic Code 5003.

The Board has also considered whether a separate and/or 
higher rating should be assigned under the diagnostic codes 
pertaining to the peripheral nerves.  See 38 C.F.R. § 4.124a.  
However, neurological evaluation has been normal, with normal 
strength of the lower extremities and normal patellar and 
ankle jerk reflexes.  Despite the veteran's complaints of 
numbness, the VA examiner stated that there are no signs or 
symptoms of meralgia paraesthetica.  Accordingly, a separate 
and/or higher rating is not warranted under the diagnostic 
codes pertaining to the peripheral nerves.

Reviewing all of the evidence, the Board finds that the 
criteria for a compensable disability rating for the 
veteran's right hip disability have not been met.  38 C.F.R. 
§ 4.130, Diagnostic Code 5019 (2005).  The veteran has not 
met these criteria at any  time during the appeal period.  
Fenderson. 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher disability rating 
for his right hip meralgia paresthetica, ischial bursitis.  
While the veteran is competent to report his symptoms, the 
medical findings and applicable laws and regulations do not 
support a higher evaluation.  The Board finds that the 
medical reports prepared by competent  professionals, skilled 
in the evaluation of disabilities, are more probative of the 
degree of impairment than the veteran's statements.  See 
Cartright, 2 Vet. App. at 25.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as the evidence for and against the 
claim is clearly not in equipoise.


Extraschedular rating

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
Schedular criteria are inadequate to evaluate the veteran's 
left knee and right hip disabilities so as to warrant 
referral to the RO for consideration of an assignment of a 
greater evaluation on an extra-schedular basis.  In this 
regard, there is no showing that the disabilities have 
resulted in marked interference with employment, and there is 
no showing that the veteran's left knee and right hip 
disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  It was noted by the VA examiner in September 2004 
that the veteran was not considered to have any functional 
impairment.  The veteran himself reported that he has not 
lost any time from work due to his right hip and that in the 
past two years he lost only two to three days of work because 
of his left knee.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial disability rating of 10 percent, 
and not higher, for service-connected left knee post-
traumatic chondromalacia and retropatellar pain syndrome, 
from June 1, 2001, to September 21, 2004, is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability rating greater than 20 percent 
for left knee post-traumatic chondromalacia and retropatellar 
pain syndrome from September 22, 2004, is denied.

Entitlement to a compensable disability rating for right hip 
meralgia paresthetica, ischial bursitis, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


